Citation Nr: 1132858	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-34 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), substance abuse, depression, anxiety, and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana, which denied entitlement to service connection for PTSD, substance abuse, and depression/anxiety/insomnia.  In addition, the RO granted entitlement to service connection for diabetes mellitus, assigning a 20 percent rating, effective October 24, 2004 (the date of the Veteran's claim).

Thereafter, the Veteran perfected an appeal as to the service connection claims and to the initial evaluation assigned for his service-connected diabetes mellitus.  The issue of entitlement to higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted on the title page, the Board has recharacterized the matter on appeal relating to the various psychiatric disabilities that the Veteran has claimed as a single issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, substance abuse, depression, anxiety, and insomnia.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking to establish a higher initial rating than currently assigned for his service-connected diabetes, as well as to establish service connection for an acquired psychiatric disorder.  

A review of the claims folder reveals that he has not had a VA examination as to either claim.  It appears that he was previously scheduled for a VA examination, but failed to appear.  However, at the time, it also appears that there was an issue as to whether VA had a proper current address for the Veteran.  See August 2009 deferred rating decision.  More recently, the Veteran himself has sent several pieces of communication, all from the same New Orleans, Louisiana, address.  See April 2011 Veteran statement.  As the present address for the Veteran now appears clear, he should be afforded a new opportunity for VA examination as to both claims.  

As to his claim for an increased evaluation for diabetes, the Board recognizes that the record shows treatment, which may be relevant to his initial rating for diabetes, including an October 2005 VA outpatient referral for podiatry evaluation; private treatment notes dated in March 2009 regarding kidney disease; and an October 2010 statement from the Veteran indicating treatment for his eyes, kidneys, hands, and feet.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected diabetes mellitus as well as to address all known residuals of the disability.

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, service treatment records revealed treatment for alcohol dependence as well as indicated that he was medically disqualified from Air Traffic Control duties due to a diagnosis of alcohol dependence in 1993.  Post-service VA treatment records detailed findings of depression, anxiety, substance abuse, and substance-induced major depression (SIMD).  

The Veteran has asserted that his claimed PTSD relates to his active service, as he was involved in "excessive" war games that included loss of an aircraft in 1987 as well as aided in launching the fleet of armed aircraft on Libya and during Desert Storm.  He further averred that his symptoms began around 1989 to 1990. 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2010).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo an examination to determine the current nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Centers (VAMC) in Tuscaloosa, Alabama, and in New Orleans, Louisiana; however, as the claims file only includes outpatient and inpatient treatment records from those providers dated up to June 2007, any additional records from that facility should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Also, in an October 2010 handwritten statement, the Veteran identified several private treating physicians from whom he received treatment for his claimed disabilities.  On remand, the RO/AMC should also assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected diabetes (and all related residuals) and his claimed acquired psychiatric disorder.  Of particular interest are all private treatment records from the list of providers submitted by the Veteran in October 2010 (see handwritten statement received in November 2010 and associated with record).  The AMC should also obtain VA outpatient and inpatient records pertaining to the Veteran's service-connected diabetes mellitus and the claimed mental disorders from the Tuscaloosa VAMC and New Orleans VAMC for the period from June 2007 the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA examination to assess the current severity of his service-connected diabetes mellitus.  The examiner(s) should review the claims folder and provide the Veteran with any appropriate diagnostic or other testing.  The examiner is asked to assess any restrictions to the Veteran's activities due to diabetes, as well as assess any residuals to diabetes, including but not limited to any kidney, vision, podiatry, and lower and/or upper extremity neuropathy diagnoses, or any additional residuals observed.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Afford the Veteran a VA psychiatric examination to determine the nature, extent, onset, and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, depression, and anxiety.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressor during his period of active service:
Performance of his duties while working as an Air Traffic Controller, to include launching armed aircraft, dealing with in-flight emergencies, and participation in "war games" exercises.

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor(s).  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

The examiner should comment on the Veteran's lay statements, including those related to any stressful events experienced during service, other statements regarding the onset and continuity of his claimed mental disorder, to include anxiety, depression, substance abuse, and/or insomnia since service, and complaints noted in service at separation. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the June 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

